WiNslow, J.
We are unable to agree with the conclusion of the circuit judge to the effect that there was fraud in the transaction under investigation. The material facts are quite free from dispute. The land in dispute was worth, according to the highest estimate, not more than $17 per acre, or, in all, $986' for the fifty-eight acres. In February, 1892, when the negotiations were begun, the whole farm, except the three-acre strip in lot 55, was incumbered by a foreclosure judgment, rendered May 13, 1891, for $369.91, with accrued interest; also, by another mortgage, on which was due more, than $200, and with a small amount of unpaid taxes. Besides these incumbrances, forty acres of it was a homestead, and subject to the estate, during widowhood, of the widow of Hira Welsh, who was then but forty-six years of age and still unmarried; the balance being subject to the widow’s dower interest. Subject to these incumbrances and burdens, the plaintiff owned an undivided one-fourth *119interest. Neither she nor any of the other heirs appear to have had any thought, ability, or intention of redeeming the land from the foreclosure sale, which would take place, in the natural order of things, early in July, 1892. The plaintiff knew her father left a farm, though she denies that she knew its value or the number of acres. She had lived on ffhe farm up to her eighteenth year. This was the situation when the defendant offered her, by letter, $5 for the three-acre strip. There was no material false statement in this letter. It is true that the taxes were not unpaid for three years on it, but they were unpaid for 1891, and it was sold for taxes in May, 1892. There was no statement of value, ■nor was there any misstatement of a material fact, nor was the price offered inadequate, in consideration of the situation •of the property. To this letter the plaintiff replied, offering to sign off everything for $5 and a new dress. In view of all the facts and the knowledge which the plaintiff had, ffhis offer can mean nothing less than a proposition to quitclaim her interest in the entire farm. The defendant so .■understood it, and replied immediately, accepting the. new proposal. In this letter she informs plaintiff specifically that thQfwrm will probably be sold in May to pay the mortgage; that the $5 which she sends is to' pajr for her interest in the ■small st/rip which the mortgage does not cover. She then ■discusses the question whether she can pay off the mortgage and give each of the heirs a new dress if all the heirs will ■deed as “you and your sister ” have done, and informs her that the deed is sent to the bank, where she can execute it. This letter certainly, if carefully read, reveals the entire facts; and, if misunderstood, it cannot reasonably be considered as the fault of the defendant, but rather due to lack of attention on the part of the plaintiff. From it the plaintiff was informed that she was receiving $o for the strip, and that the defendant was offering the dress for her interest in the balance of the farm, which was mortgaged and *120soon to be sold. In addition to this, the deed disclosed the-fact that the whole farm was desired by the defendant, and. in July following the plaintiff received from the defendant, a draft for $8 for her interest in the farm, which she has kept. Considering the fact that the plaintiff’s interest in the farm was subject to life estates and incumbrances just ready to extinguish the original title, which neither she nor the other heirs had made any preparations to meet, and the further-fact that there appear to have been no fraudulent misstatements made by the defendant, the deed must stand.
By the Oourt.— Judgment reversed, and action remanded-with directions to enter judgment dismissing the complaint-